Title: From George Washington to the Citizens of New York City, 9 May 1789
From: Washington, George
To: Citizens of New York City



Gentlemen,
[New York, 9 May 1789]

The affectionate address presented by the Magistrates and the general joy testified by the Citizens of New York, on my arrival in this Metropolis, have filled my mind with the mingled emotions of gratitude and satisfaction. In accepting the momentuous trust which has been spontaneously committed to me by a free people; it was not enough to have felt a consciousness of having acted in conformity to the dictates of patriotism; it was not enough to have known that I met the wishes of my fellow-citizens; but it seemed that these farther pledges of their confidence and support were wanting to overcome the diffidence I had in my own abilities, and the reluctance I experienced at engaging in such new and arduous affairs.
Unelated by your too favorable appreciation of my past services, I can only pour forth the effusions of a grateful heart to Heaven, if I have been made, in any degree an instrument of

good to my country—And, although I am far from claiming any merit for retiring in the manner I did from a military command to the shade of private life; yet I am pleased to find that your candor has done justice to the principles, by which I have been actuated on the present occasion. No circumstance, in my conception, can be more consolatory to a public Man, especially to one truly sensible that the purest intentions cannot always preserve him from error, than a knowledge that his countrymen are disposed to consider the motives of his conduct with that liberality, which is reciprocally necessary for all, who are subject to the frailties of human nature. In this place I cannot avoid expressing an apprehension that the partiality of my Countrymen in my favor has induced them to expect too much from the exertions of an individual. It is from their co-operation alone, I derive all my expectations of success—Indeed the unanimity which has prevailed in some instances is a happy presage that our national government will be firmly established in the hearts of the People, and receive their united and zealous support.
From the accommodating spirit which has been displayed in respect to the Constitution, I anticipate that the government will in its’ operation, be productive of the most extensive utility, by rendering the Union as respectable in peace as it was triumphant in war.
I feel a just sense of your fervent wishes for my personal happiness, and the success of my administration—I pray you, Gentlemen, to accept in return my cordial thanks for these demonstrations of your affection, as well as for the assurances you have given of the attachment of your fellow-citizens.

Go: Washington

